[COURT
                                    JKl OF
                                        Ur CRIMINAL
                                           CKiMiiNrti- APPEALS OF TEXAS

                                     L^Sy,\TION^?^U^^.!i3;^^§7l^bSTAGE» RTKEY BOWES
                                 51TOL
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE                                   ZIP'78701 $000 26'
                                                             G001401603SEP 07 2016



brown      RONNIE   JOE    Tr               J|8-1447127^          WR-11,857-09
This is to advise that the Courttas^deni^without written order the appiication for
writ of habeas oorpus on the findings^t^al court without a
                            RONNIE JOE BROWN ^
                                                 -TDC# 321096




                                                                                %